Citation Nr: 0844380	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for Ménière's syndrome.

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

5.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in February 2006, 
September 2006, and February 2007, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In August 2008, the Board remanded this matter for additional 
evidentiary and procedural development.


FINDINGS OF FACT

1.  The veteran's current hypertension was not manifested 
until many years after service and is not shown by the 
evidence of record to be related to his active duty service.

2.  The veteran's current headaches were not manifested until 
many years after service and are not shown by the evidence of 
record to be related to his active duty service.

3.  The veteran's current Ménière's syndrome was not 
manifested until many years after service and is not shown by 
the evidence of record to be related to his active duty 
service, or causally related to or otherwise aggravated by 
his service-connected disabilities.

4.  The veteran failed, without good cause, to appear for 
scheduled VA audio and ear disease examinations in September 
2008.

5.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by difficulty sleeping, nightmares, intrusive 
thoughts, difficulty concentrating, irritability, 
hypervigilance, exaggerated startle response, poor eye 
contact, anxious mood, emotional numbing, loss of interest, 
and feelings of detachment and estrangement from others, 
without evidence of hallucinations or inappropriate behavior, 
panic attacks, suicidal thoughts.  The medical evidence also 
shows the veteran alert and fully oriented, with normal 
speech, unremarkable thought content and thought process, 
average intelligence, good impulse control, with difficulty 
in maintaining effective work and social relationships.

6.  Service connection is in effect for the following: PTSD, 
rated 50 percent disabling; tinnitus, rated 10 percent 
disabling; and bilateral hearing loss, assigned a 
noncompensable evaluation.  His combined disability rating is 
60 percent.

7.  The competent evidence of record does not demonstrate 
that the veteran's service-connected disorders preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A chronic headache disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

4.  Ménière's syndrome was not incurred in, or aggravated by, 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

5.  Due to the veteran's failure to report for VA 
examinations in September 2008, his claim of entitlement to 
an increased rating for bilateral hearing loss is denied.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 
(2008).

6.  The criteria for an increased evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

7.  The criteria for a total rating for compensation purposes 
based upon individual unemployability (TDIU) are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.655, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in December 2005, July 2006 and December 
2006, advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In addition, post adjudication notice 
letters, sent by the RO in September 2006, December 2006, and 
August 2008, also advised the veteran of the foregoing 
elements of the notice requirements concerning all of the 
veteran's claims addressed herein.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  A statement from the 
veteran, dated in September 2007, indicated that he had no 
additional evidence to submit in support of his claims on 
appeal.  In addition, no response was received from the 
veteran or his representative as to the RO's post remand 
notice letter, dated in August 2008.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, in July 2006, 
September 2006, and December 2006, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  With these letters, the RO effectively satisfied the 
remaining notice requirements with respect to all issues on 
appeal.  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

In this case, the RO's August 2008 letter satisfying the 
notice requirements of 38 U.S.C.A. § 5103(a), as discussed in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letter 
informed the veteran of what evidence was required to 
substantiate his claims for increased disability ratings and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence or information in his 
possession to the RO.  Moreover, with respect to the Dingess 
requirements, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating as this is the premise of the claim.  
Finally, the veteran was provided with Diagnostic Code 9411, 
used in rating his service-connected PTSD.  Moreover, he had 
previously been provided with all of the pertinent 
regulations concerning his claims for increased disability 
ratings and entitlement to a TDIU rating in the January 2007 
statement of the case, which preceded readjudication of these 
claims in the September 2008 supplemental statement of the 
case.  See Prickett, 20 Vet. App. at 376. 


The Board further finds that even if the RO had failed to 
meet the requirements of Vazquez-Flores, the resulting 
presumption of prejudice would be overcome for the reasons 
discussed below.  In this case, the veteran was provided with 
correspondence regarding what was needed to support his 
claims.  Specifically, the statement of the case, issued in 
January 2007, provided the veteran with the criteria pursuant 
to the pertinent diagnostic codes used by the RO in rating 
his service-connected PTSD and hearing loss.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett.  Furthermore, a July 
2006 letter to the veteran informed him that the impact of 
his condition and symptoms on his employment are considered 
when determining the disability rating assigned to a 
condition.  Based on the notice provided, the veteran can be 
expected to understand what was needed to support his claims 
herein.  The Board also notes that the veteran has been 
represented by legal counsel throughout this proceeding.  It 
is therefore clear that the veteran was aware of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claims, as well as his claim for a TDIU, as contemplated in 
Vazquez-Flores.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As for his claims seeking service connection for hypertension 
and headaches, a VA examination is not warranted in this 
matter as there is no evidence of treatment or diagnosis of 
either of these conditions during service or for more than 
three decades thereafter.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  Moreover, the evidence of record does 
not indicate that either his current hypertension or 
headaches are related to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).


As for his claim seeking service connection for Ménière's 
syndrome, the veteran was scheduled for a VA examination to 
determine the etiology of this condition on September 13, 
2008.  Although he was provided notice of this examination, 
and despite having received prior notice of the consequences 
for failure to attend an examination pursuant to 38 C.F.R. 
§ 3.655 in the January 2007 statement of the case, he failed 
to report for this examination.  Thus, the Board shall 
consider this claim based upon the evidence of record.  See 
38 C.F.R. § 3.655(b) (2008).

As for his claim seeking an increased disability rating for 
PTSD, as well as his claim seeking entitlement to a TDIU, the 
veteran was provided with a VA examination addressing these 
two issues.  

As for his claim seeking an increased disability rating for 
hearing loss, the veteran was scheduled for a VA examination 
to determine current severity of this condition on September 
13, 2008.  Although he was provided notice of this 
examination, and despite having received prior notice of the 
consequences for failure to attend an examination pursuant to 
38 C.F.R. § 3.655 in the January 2007 statement of the case, 
he failed to report for this examination.  

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  

A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including hypertension, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Service Background

Historically, the veteran served in the Army from July 1967 
to July 1969, including service in the Republic of Vietnam.  
A review of his report of separation, Form DD 214, revealed 
that he was awarded, in part, a Combat Infantryman's Badge, 
Vietnam Service Medal and Vietnam Campaign Medal.  

In November 1966, the veteran underwent his pre-induction 
examination.  The report of this examination noted 
essentially normal findings throughout.  A medical history 
report, completed at that time, noted the veteran's history 
of frequent or severe headaches.  The examining physician 
noted the veteran's history of headaches, frontal in nature, 
occurring once a month, lasting for roughly half a day, for 
the past two to three years.  No diagnosis of a chronic 
headache disorder was given.  

Service medical records were completely silent as to any 
complaints of, treatment for, or diagnoses of hypertension, 
headaches, or Ménière's syndrome.  The veteran's separation 
examination was conducted in June 1969.  The examination 
report was silent as to any diagnosis of hypertension, 
headaches, or Ménière's syndrome.  Physical examination 
revealed normal neurological and vascular findings.  The 
report also noted that his blood pressure was 130/96.  On a 
medical history, completed at that time, the veteran noted a 
history of frequent or severe headaches.  He denied having a 
history of high blood pressure, dizziness or fainting spells.  

i.  Hypertension

In November 2006, the veteran filed his present claim seeking 
entitlement to service connection for hypertension.  

According to VA Schedule for Rating Disabilities (Rating 
Schedule), the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. Part 4, § 
4.104, Diagnostic Code 7101 Note (1) (2008).  Further, 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.

A review of the veteran's service medical records is silent 
as to any treatment for or diagnosis of hypertension.  While 
the veteran's separation examination, performed in June 1969, 
listed his blood pressure as 130/96, no follow-up blood 
pressure readings were provided.  More importantly, no 
diagnosis of hypertension was given.  Following his discharge 
from the service, a review of the evidence of record reveals 
that the veteran first sought treatment for and was diagnosed 
with hypertension in 2002.  However, there is no evidence of 
record linking the veteran's current hypertension to his 
military service.  

Accordingly, the evidence of record does not support the 
claim of service connection for hypertension on a direct 
basis.  The veteran's service medical records are negative 
for this disorder, and there is no evidence that this 
disorder was incurred in or aggravated by his military 
service.  Additionally, there is no medical evidence that the 
current diagnosis of hypertension is related to his military 
service.  In making this determination, the Board points out 
that the veteran was first diagnosed with hypertension over 
thirty years after his discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

In the absence of competent medical evidence that 
hypertension is related to the veteran's military service, 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ii. Headaches

The veteran filed his claim seeking service connection for 
headaches in November 2006.

After reviewing the veteran's claims folders, the Board 
concludes that the evidence of record does not support the 
claim of service connection for headaches.  The veteran's 
service medical records are negative for this disorder, and 
there is no medical evidence that this disorder was incurred 
in or aggravated by his military service.

Initially, the Board finds no evidence of a chronic headache 
disorder having been incurred or aggravated during service.  
The veteran's pre-induction examination, performed in 
November 1966, noted a history of frontal headaches, 
occurring once a month, for the past two to three years.  The 
veteran's pre-induction physical, however, revealed normal 
neurological findings.  Accordingly, the veteran is not shown 
to have a pre-existing headache disorder upon his entry into 
military service.  See 38 U.S.C.A. § 1111 (West 2002); see 
also Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (holding 
that the veteran's own account of the preservice existence of 
a psychiatric disorder does not constitute evidence that the 
disorder in fact pre-existed service.).

A review of his service medical records is completely silent 
as to any treatment for or diagnosis of a chronic headache 
disorder.  On his separation examination, performed in June 
1969, the veteran again reported having a history of severe 
or frequent headaches.  Physical examination, however, 
revealed normal neurological findings, and no diagnosis of a 
chronic headache disorder was given.

Following his discharge from the service, the first post 
service treatment for headaches is not shown until 2004, over 
thirty-four years after his discharge from the service.  
Mense, 1 Vet. App. at 356.  A treatment report dated in June 
2004, noted that the veteran was having mild headaches along 
with dizzy spells.  The report further stated that the 
veteran had no history of migraines in the past.  Moreover, 
while there is evidence suggesting a possible link between 
the veteran's current headaches and his nonservice-connected 
Ménière's syndrome, there is no competent evidence of record 
linking the veteran's current headaches to his military 
service.  

The veteran's statements can provide competent evidence about 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the veteran's statements, as a lay 
person, are not competent evidence to assert that a 
relationship exists between his current headaches and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Moreover, the veteran has not alleged that 
his current headaches are the result of a combat-related 
injury.  See 38 U.S.C.A. § 1154 (West 2002).  

In the absence of competent medical evidence that the 
veteran's current headaches are related to his military 
service, the preponderance of the evidence is against the 
veteran's claim for service connection for headaches.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 56.

iii. Ménière's Syndrome

The veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of Ménière's 
syndrome.  The veteran did not report any complaints 
referable to Ménière's syndrome in the manner now alleged 
(i.e., dizziness) at his military separation examination.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation.").

The post service medical evidence of record clearly 
demonstrates that the veteran did not have symptoms or 
receive treatment for Ménière's syndrome until 2004, over 
thirty-five years after his discharge from service.  Mense v. 
Derwinski, 1 Vet. App. at 356.  Specifically, a private 
treatment report, dated in June 2004, noted the veteran's 
complaints of dizzy spells for the previous three weeks.  A 
July 2004 treatment report noted that while the exact cause 
of the veteran's dizziness had not been determined, it was 
felt to be either the result of Ménière's syndrome or 
migraines.  A VA audiological examination dated in September 
2004, noted the veteran's history of episodic vertigo 
beginning in May 2004.  A VA neurological consultation report 
dated in October 2005, noted that the veteran "in the last 
year had several episodes of vertigo, with a little 
unsteadiness, with headaches and nausea, but not emesis."  A 
private treatment report dated in November 2005, noted that 
the veteran's history of one year of severe episodes of 
dizziness characterized by a feeling of spinning.  A private 
treatment report dated in January 2006, noted his history of 
dizziness for about a year.  

Accordingly, there is no competent medical evidence that 
relates the veteran's current Ménière's syndrome to his 
service or to his service-connected hearing loss or tinnitus.  
38 C.F.R. § 3.310.  In making this determination, the record 
reflects that the veteran was properly scheduled for an 
audiological examination in September 2008, but failed, 
without good cause, to report.  38 C.F.R. § 3.655.

The only evidence portending that the veteran's Ménière's 
syndrome is related to his service comes from the veteran, 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu, 2 
Vet. App. at 494-95.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 56.


B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule, which is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  38 C.F.R. Part 4.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

i.  Bilateral Hearing Loss

The veteran is seeking a compensable disability rating for 
his service-connected bilateral hearing loss.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, without good cause, 
the claim will be denied.  38 C.F.R. § 3.655(b).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

Pursuant to the Board's August 2008 remand, the veteran was 
scheduled for VA audio and ear disease examinations on 
September 13, 2008.  As noted in the Board's remand, the 
veteran had missed his prior VA audiological examination 
scheduled in July 2006 due to health problems, and a new VA 
examination was needed to ascertain the current severity of 
his bilateral hearing loss.  

A subsequent record in the claims folder indicated that the 
veteran failed to report to his scheduled examinations.

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159.  Individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  See 38 C.F.R. § 
3.655.

In this case, VA scheduled the veteran for examinations of 
his bilateral hearing loss after the Board had determined 
that the evidence of record was insufficient to determine the 
current level of severity of the veteran's service-connected 
bilateral hearing loss.  No VA evaluation for rating purposes 
of the service-connected bilateral hearing loss had been 
conducted since September 2004.  Moreover, a statement from 
the veteran dated in July 2007, alleged that his hearing loss 
had worsened.  Accordingly, another examination of the 
veteran was required in order to determine the current 
severity of his service-connected bilateral hearing loss.  It 
is therefore clear that an additional examination was 
required and was properly scheduled.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that VA's statutory duty 
to assist requires a thorough and contemporaneous medical 
examination that is sufficient to ascertain the current level 
of disability).

The evidence of record also shows that the veteran was 
provided with timely notice to report for the scheduled VA 
examinations in August 2008.  Furthermore, the evidence of 
record indicates that the notice was sent to the proper 
address, and a record from the U.S. Postal Service contained 
in the file indicated that notice of the examination was 
delivered.  Even so, the veteran failed to report for the 
schedule VA examination.

In this case, there is no evidence of record demonstrating 
that the veteran had "adequate reason" or "good cause" for 
failing to report to be examined when VA requested.  No 
explanation has been provided by the veteran for his failure 
to appear for the September 2008 VA examinations.  
Additionally, the veteran was specifically notified in his 
July 2007 Statement of the Case that failure to report for VA 
examinations scheduled in order to determine the current 
severity of a service-connected disability could result in 
the rating claims being denied.

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for scheduled VA examinations in 
September 2008, which were necessary in order for the RO to 
properly evaluate his increased rating for bilateral hearing 
loss.  No adequate explanation or any explanation at all, has 
been offered for the veteran's failure to report for the 
September 2008 examinations.  There is no evidence on file 
demonstrating that the veteran had good cause for failing to 
report for examinations of his service-connected bilateral 
hearing loss.  Finally, he has not submitted recent medical 
evidence concerning his service-connected bilateral hearing 
loss which would enable the RO to evaluate the impairment of 
that disability in an informed manner.  See 38 C.F.R. § 3.326 
(2008).

In such situations, the Board has no alternative but to deny 
the veteran's increased rating claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claims of 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied because of his failure, 
without evidence of good cause, to report for scheduled VA 
examinations.

In making this determination, the Board simply notes that it 
has reviewed the veteran's most recent VA audiological 
examination, performed in September 2004.  The results of 
this examination revealed level II hearing acuity in the 
right ear and level I hearing acuity in the left ear.  See 38 
C.F.R. § 4.85, Table VI (2008).  Using Table VII, the result 
is a noncompensable evaluation for bilateral hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2008).  Additionally, the hearing loss shown by this 
audiological examination does not qualify for an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2008).  

ii.  PTSD

In a May 2005 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 50 percent, effective from March 2005.  See 
38 C.F.R. § 3.400 (2008).  In June 2006, the veteran filed 
his present claim seeking an increased disability rating for 
his service-connected PTSD.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  DSM-IV at 46-
47.

A statement from the veteran's former employer dated in June 
2006, indicated that the veteran had been employed from March 
1971 to January 1983, and from January 1984 to March 2006.  
The report indicated that the veteran was employed as a 
skilled machine operator, when he missed two weeks in June 
2004 due to dizziness, but was able to remedy the situation.  
After his return to work, he was able to cope until mid-2005, 
when he began to experience dizziness again.  The statement 
indicated that the veteran left his employment in September 
2005 due to his symptoms of dizziness, headaches, vision 
problems, and problems with his balance.  It also noted that 
his employment subsequently ended after the veteran was 
unable to resolve his medical problems following six months 
of absence. 

A statement signed by over twenty of the veteran's friends 
and neighbors, and submitted in June 2006, noted that for 
over a year the veteran has been unable to do much activity 
without having a serious problem with his equilibrium.  The 
letter stated that the veteran's "inability to walk or even 
stand is very obvious."  It also stated that, "there would 
be serious problems and dangers for him to be able to return 
to work."

In August 2006, a VA examination for PTSD was conducted.  The 
examiner noted that the veteran's claims folder had been 
reviewed.  The mental examination found efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma, efforts to avoid activities, places, or people that 
aroused recollections of the trauma, markedly diminished 
interest or participation in significant activities, a 
feeling of detachment and estrangement from others, emotional 
numbing, and a restricted range of affect, e.g., unable to 
have loving feelings.  The veteran reported having difficulty 
falling and staying asleep, irritability and outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  The report noted that the 
veteran was unbalanced when sitting in his chair, and 
appeared to have motion sickness.  The veteran reported being 
married twice in the past, and that he had three children, 
who were not close.  The veteran also reported that he had 
two friends, with whom he attended family dinners and spent 
holidays with.  He denied any history of suicidal attempts or 
violence.  Mental status examination revealed the veteran to 
exhibit poor eye contact, clear speech, and restricted 
affect.  He was cooperative and friendly to the examiner.  
His mood was anxious, and memory normal.  He was intact to 
person, time and place, and his thought process and thought 
content were unremarkable.  His intelligence was average, and 
there was no evidence of hallucinations or inappropriate 
behavior.  He denied having any panic attacks, suicidal or 
homicidal thoughts.  His impulse control was good, and he was 
able to maintain personal hygiene.  The report concluded with 
a diagnosis of PTSD, and listed a GAF score of 55.  The VA 
examiner further noted that the veteran's PTSD symptoms did 
not prevent him from being employable, and that his PTSD 
resulted in moderate impairment in family relations, work, 
and mood, with a mild reduction in reliability and a moderate 
reduction in productivity.  The VA examiner also noted that 
he veteran had been diagnosed with Ménière's syndrome and 
that this condition had led to significant social and 
occupational problems.  The VA examiner further noted that 
the severity for the veteran's PTSD symptoms had not reached 
a level of being actively involved in mental health treatment 
or taking psychiatric medication.  Finally, the examiner 
opined that the veteran's PTSD symptoms and signs did not 
result in total occupational and social impairment.  

The veteran's most recent VA examination for PTSD performed 
in August 2006, noted a GAF of 55, which indicates moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  DSM-IV at 46-
47.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Based upon a review of the veteran's claims folders, the 
Board concludes that the evidence does not show that the 
veteran's PTSD meets the criteria for a 70 percent, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  There is no 
showing of suicidal ideation; obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  

While the veteran is shown to have difficulty in establishing 
and maintaining effective work and social relationships, this 
level of impairment is considered in his currently assigned 
50 percent disability rating.  The evidence of record 
indicates that the veteran remained employed with the same 
employer for over thirty years.  A statement from that 
employer revealed that the veteran's employment ended due to 
symptoms from his nonservice-connected Ménière's syndrome.  
Moreover, the VA examiner in 2008 indicated that the 
veteran's Ménière's syndrome has led to significant social 
and occupational problems.  The VA examiner also noted that 
the veteran's PTSD symptoms had not reached a level of the 
veteran being actively involved in mental health treatment or 
taking psychiatric medication.  Finally, the VA examiner 
opined that the veteran's PTSD symptoms were moderate in 
nature and did not prevent from being employed.  

As for his social impairment, the veteran's current PTSD is 
not shown to result in an inability to establish and maintain 
effective relationships.  Although emotional numbing, a 
feeling of detachment and estrangement from others, and a 
restricted range of affect has been shown, the August 2006 VA 
examination noted that the veteran was friends with a couple 
that he has known for about fifteen years.  The veteran also 
submitted a statement in support of his claim received in 
June 2006, which was signed by over twenty individuals 
indentified as his friends and neighbors.  Finally, on a 
supplemental disability report, completed in January 2006, 
the veteran indicated that he visits three individuals, two 
to three times per week, and that he sometimes has friends go 
to the store for him if he is experiencing dizziness.  

Based on all the evidence of record, the preponderance of the 
evidence of record does not show occupational and social 
impairment with deficiencies in most areas that meets the 
criteria for a rating in excess of 50 percent for PTSD at any 
time subsequent during the course of this appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 56.

C.  Entitlement to TDIU

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. 

Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a veteran currently 
is unemployable.  38 C.F.R. § 4.16(a).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training, and 
previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the schedular criteria for TDIU are met.  In 
making this determination, the Board notes that the veteran's 
service-connected disabilities were incurred in action, and 
thus may be combined to meet the one 60 percent disability 
requirement.  Specifically, the veteran's 50 percent 
evaluation for PTSD, combined with his 10 percent evaluation 
for tinnitus and 0 percent for bilateral hearing loss, 
results in a 60 percent combined evaluation.  See 38 C.F.R. § 
4.16(a), 4.25 (2008).  

However, in order for TDIU to be granted, the record must 
reflect that a claimant is unable to obtain or maintain 
gainful employment due to service-connected disorders, alone.  
A VA examination for PTSD conducted in May 2005, indicated 
that the veteran was one class short of completing high 
school.  The veteran last worked as a skilled machine 
operator on September 27, 2005.  He had remained employed by 
that same company for over thirty years.  

A letter from the veteran's former employer dated in June 
2006, indicated that the veteran left his employment because 
he was experiencing dizziness, headaches, vision problems, 
and problems with his balance.  A review of the evidence 
reflects that the veteran had been diagnosed with Ménière's 
syndrome.

A letter from the veteran's private physician, A. Nissen, 
M.D., dated in January 2006, noted that the veteran had 
Ménière's syndrome, that he could not safely work in an 
environment with heavy machinery, and that he could not be 
cleared to work.  A statement from K. Michaelis, M.D., dated 
in June 2006, noted that the veteran had Ménière's disease 
and that there was no way he could perform the duties that 
his job required him to do, and that "his current condition 
limits any job he was to do."  Finally, the veteran 
submitted a statement, signed by over twenty of his friends 
and neighbors, received in June 2006, indicating that there 
would be serious problems and dangers if the veteran were to 
return to work due to serious problems with his equilibrium.  
The letter also noted that the veteran's inability to walk or 
even stand were very obvious.  Thus, the veteran's long-term 
employment ended due to his nonservice-connected Ménière's 
syndrome.

As for his service-connected disabilities, the report of the 
veteran's August 2006 VA examination for PTSD noted that the 
veteran's PTSD symptoms did not prevent him from being 
employed.  

As noted in the decision above, the veteran failed, without 
good cause, to attend his recently scheduled VA examinations 
to ascertain the current severity of his bilateral hearing 
loss.  Even so, a review of the veteran's claims folders do 
not show that his service-connected tinnitus or hearing loss 
render him unemployable.  

While the Social Security Administration (SSA) may have 
awarded the veteran disability benefits beginning in January 
1996, SSA records also indicate that this award was based at 
least, in part, upon nonservice-connected conditions.  
Specifically, the SSA decision dated in September 2006, noted 
the veteran had the following impairments: Ménière's 
syndrome, arterial clogging, and PTSD.  Moreover, the SSA 
decision concluded that the veteran was disabled, based in 
part, on his "advanced age."  The decision also noted that 
the veteran was "now closely approaching retirement age."  
Accordingly, although the SSA decision is relevant in a VA 
determination, it is not binding.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991) (noting that the SSA's disability 
determinations are not binding on the VA because, while there 
are significant similarities, there are significant 
differences between the two disability determination 
schemes). 

Based on the foregoing, the Board concludes that while the 
veteran has occupational impairment as a result of his 
service-connected disabilities, as evidenced by his current 
60 percent combined disability evaluation, the evidence does 
not show that his service-connected disorders alone prevent 
him from obtaining or retaining employment.  For this reason, 
TDIU is not warranted.

Because the record does not reflect that the veteran is 
unemployable due solely to his service-connected disorders, 
the preponderance of the evidence is against his claim for 
TDIU.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for hypertension is denied.

Service connection for headaches is denied.

Service connection for Ménière's syndrome is denied.

A compensable disability rating for bilateral hearing loss is 
denied.

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


